Citation Nr: 9916765	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-32 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the January 1958 Board of Veterans' Appeals decision 
denying restoration of service connection for hyperthyroidism 
should be revised or reversed due to clear and unmistakable 
error.


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran had recognized active service in the United 
States Army from November 1941 to August 1942 and from April 
1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on referral from the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court").  In 
a December 1997 decision dismissing the veteran's appeal of 
an October 1994 Board decision denying the veteran's claim 
for service connection for an acquired psychiatric disorder, 
the Court noted in a separate discussion following the ruling 
that the veteran had stated a sufficient allegation of clear 
and unmistakable error (CUE) in a January 1958 Board 
decision.  Matias v. Gober, U.S. Vet. App. No. 97-530 
(December 24, 1997).  The January 1958 Board decision arose 
out of the veteran's disagreement with the August 1956 RO 
severance of service connection for hyperthyroidism with 
associated cardiac and neuropsychiatric symptoms.  The Court 
instructed the Board to adjudicate the allegation of CUE in 
the Board's denial of reinstatement of service connection for 
hyperthyroidism and its decision not to award service 
connection for psychoneurosis.

The Board notes that in a letter dated in April 1996, the 
veteran stated that he was discharged from the Philippine 
Army in 1949 due to a disability known as "CDD" 
(Clostridium difficile disease), a disease of the bacteria in 
the colon, and indicated that he wished service connection 
established for this condition.  The question of entitlement 
to service connection for CDD has not been adjudicated; that 
issue is therefore referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In January 1958, the Board denied the veteran's claim of 
entitlement to reinstatement of service connection for 
hyperthyroidism, which was severed pursuant to an April 1957 
RO action.  The Board relied on evidence of record which 
showed that the symptoms associated with hyperthyroidism were 
actually associated with a psychoneurotic disorder.  The 
Board did not grant service connection for the psychoneurotic 
disorder.

2.  The facts as they were known at the time of the Board 
decision of January 15, 1958 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board decision of January 15, 1958 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of January 15, 1958 wherein the Board denied 
entitlement to reinstatement of service connection for 
hyperthyroidism and did not grant service connection for a 
psychoneurotic disability did not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7104, 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20. 1403 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the Board decision of 
January 1958 which denied reinstatement of severed service 
connection for hyperthyroidism was founded on CUE, and that 
but for that error, he would have been entitled to service 
connection and VA compensation since that time.  The veteran 
has specifically contended that the Board erred in denying 
reinstatement of service connection for hyperthyroidism on 
the basis of medical evidence which showed that his symptoms 
of hyperthyroidism were actually associated with a 
psychoneurotic condition.  He contends that the Board also 
erred when it did not act to establish service connection for 
a psychoneurotic disability with hyperthyroid symptoms.

Factual and Procedural Background

Official service department records show that the veteran was 
inducted into service of the armed forces of the United 
States in November 1941.  From December 1941 to April 1942 he 
was in a beleaguered status, from April 1942 to April 1945 he 
was in "no casualty status" and from April 1945 to June 
1946 he had active service in the Regular Philippine Army.  
For the purposes of VA benefits, the veteran's no casualty 
status is not counted as "active duty".  The Board notes 
that the record shows that the veteran continued to serve in 
the Commonwealth Army of the Philippines after July 1946 
until 1949.  The official evidence shows that the veteran did 
not qualify for prisoner of war status.  For the purpose of 
VA benefits, only service prior to June 30, 1946 is 
considered active duty in the Armed Forces of the United 
States, therefore, the veteran's post-June 1946 service does 
not qualify him for VA benefits.  38 C.F.R. §§ 3.8(c), 3.9. 
(1998).

The record contains Philippine service medical treatment 
records pertaining to the veteran dating from June 1947 to 
July 1949 which include diagnoses of psychoneurosis and 
hyperthyroidism.  As noted above, these records date from his 
period of service in the Philippine Army, and therefore do 
not show treatment during a period of service which qualifies 
for VA benefits.  There is no medical evidence of record 
pertaining to the veteran from his period of service in the 
armed forces of the United States.
 
In connection with his early claims for service connection, 
the veteran submitted several sworn statements prepared by 
acquaintances.  The affiants essentially stated that they 
knew the veteran during his period of service, and several 
noted that the veteran was ill upon his return from service 
in 1942.  The veteran also submitted a statement from a 
physician who stated that he treated the veteran for malaria 
in 1942 at Bataan.  None of these statements contained 
medical evidence of the incurrence of either hyperthyroidism 
or psychoneurosis during service prior to 1947.

In March 1950, the RO issued a rating decision denying 
service connection for a nervous condition identified as 
psychoneurosis and anxiety and for lumbago.  The issue of 
entitlement to service connection for hyperthyroidism was 
deferred pending development of medical evidence.  In 
March 1950 the veteran underwent a VA examination, at which 
time symptomatology consistent with hyperthyroidism was 
observed, and organic heart disease with hyperthyroidism was 
diagnosed.  In October 1950, an RO rating action granted 
service connection for hyperthyroidism with cardiac and 
neuropsychiatric complications.  The rating decision stated 
that service connection was warranted on a presumptive basis 
because the evidence of record showed that the condition was 
diagnosed and treated within twelve (12) months of the 
veteran's discharge from the armed forces of the United 
States.  The decision found that there was no evidence to 
show the incurrence of a psychoneurotic disorder during 
service, and no evidence showing the condition was anything 
other than a manifestation of hyperthyroidism.
 
In December 1952, the veteran underwent a VA examination.  No 
objective evidence of hyperthyroidism was identified, yet the 
examiner reported a diagnosis of organic heart disease with 
hyperthyroidism.  In January 1953, the RO notified the 
veteran that the existing 60 percent disability rating which 
was awarded for service-connected hyperthyroidism was being 
continued.  The RO also notified the veteran that other prior 
determinations were continued.  The veteran appealed the 
issue of entitlement to an increased evaluation for 
hyperthyroidism to the Board, and in a decision dated in 
March 1954, the Board denied an increased evaluation.

In June 1955 on VA examination, the veteran was diagnosed 
with psychoneurosis with chronic moderate anxiety reaction.  
Hyperthyroidism was not found on examination.  In 
October 1955, the RO reduced the disability evaluation for 
hyperthyroidism to 30 percent.  

The veteran submitted a private physical and mental 
examination report dated in January 1956.  Therein, the 
examiner indicated that the veteran was being treated on an 
in-patient basis with a diagnosis of schizophrenia.  The 
examiner noted that hyperthyroidism was not found.  In 
February 1956, the veteran appeared for a VA personal hearing 
at the RO, but was visibly agitated and uncooperative.  He 
was referred for psychiatric evaluation.  In May 1956, the 
veteran underwent a VA physical and neuropsychiatric 
evaluation, at which time the examiner discussed the 
veteran's status upon observation during his continued 
private hospitalization and on VA examination.  In the 
opinion of the psychiatric examiner, the veteran did not 
exhibit symptoms of schizophrenia, and was acting in an 
uncooperative and mentally inaccessibly manner which was 
obviously volitional.  The examiner found the veteran to be 
malingering and exhibiting signs of pathomimesis.  
Neurological findings were essentially negative.  However, 
the examiner stated a diagnosis of psychoneurosis, anxiety 
reaction on the basis of hospital treatment records showing 
symptomatology.  Again, hyperthyroidism was not found on 
examination.

The veteran's case was referred first to the VA Chief Medical 
Officer (CMO) and thereafter to both a VA medical examiner 
and a fee-based psychiatrist for a clarifying medical opinion 
as to the contradictory evidence regarding the relationship 
between the veteran's diagnosed hyperthyroidism and cardiac 
and psychoneurotic symptoms.  The August 1956 report from the 
two specialists concluded that the stress and strain of the 
veteran's service led to the psychoneurotic condition which 
was followed by vegetative symptomatology in the form of 
hyperthyroidism.  Thus, they were of the opinion that the 
documented psychoneurosis condition caused transient 
hyperthyroidism, and that the hyperthyroid condition did not 
result in psychoneurosis.  The CMO concurred in this opinion.  

In a rating action dated in August 1956, the RO continued and 
confirmed the denial of service connection for psychoneurosis 
and the reduction of compensation for the service-connected 
hyperthyroidism to 30 percent.  The RO also provided the 
veteran with notice of the intent to reduce the disability 
evaluation for hyperthyroidism and to sever service 
connection for the condition.  In September 1956, the veteran 
expressed his disagreement with the August 1956 determination 
and requested that service connection be established for a 
psychoneurotic disability.  He identified additional medical 
records from the Veterans Memorial Hospital dating from June 
to July 1956.  

Following certification of the veteran's appeal to the Board, 
a narrative summary pertaining to the veteran's treatment at 
the Veterans Memorial Hospital from July to October 1956 was 
obtained.  The report showed that the veteran complained of 
palpitation, nervousness and profuse sweating.  He reported a 
history of malaria during service, and stated that since 
April 1942, he had experienced backache, dizziness, 
sleeplessness, nervousness, palpitation, marked irritability 
and excessive sweating.  He reported being referred for 
psychiatric evaluation.  He reported a two-year period of 
confinement with a diagnosis of psychoneurosis and anxiety 
reaction from June 1947 to July 1949.  He reported being 
confined in a private hospital for one year beginning in 1953 
for the same symptoms with additional symptoms identified as 
being related to hyperthyroidism.  Next, he reported being 
treated at St. Anthony's hospital in January 1956 for 
schizophrenia, from whence he was transferred to the Veterans 
Memorial Hospital in August 1956.  Following physical and 
psychiatric examinations, the report stated the following 
diagnoses:  hyperthyroidism with cardiac and neuropsychiatric 
complications (admitting diagnosis);  hyperthyroidism with 
psychoneurosis, anxiety reaction;  psychophysiologic nervous 
system reaction secondary to hyperthyroidism;  and 
trichuriasis.

In December 1956, the Board requested a further medical 
opinion in order to clarify the inconsistency between the 
recent evidence and the August 1956 medical opinion reports.  
In a letter dated in February 1957, an VA Assistant Chief 
Medical Director (ACMD) stated after a careful review of the 
veteran's claims that the diagnosed psychoneurosis anxiety 
reaction could well explain all of the manifestations of 
symptoms attributed to hyperthyroidism.  The ACMD also 
concluded from the evidence of record that the veteran did 
not suffer from hyperthyroidism at present or when previously 
diagnosed.

In April 1957, following a review by the VA Central Office, 
the veteran was notified of the proposal to sever service 
connection for hyperthyroidism on the basis of evidence 
showing that the condition was erroneously diagnosed and 
service connected.  The veteran did not respond to the 
notice, and in June 1957, the RO issued a decision severing 
service connection for hyperthyroidism.  In November 1957, 
the veteran submitted a statement of his disagreement with 
the decision to sever service connection for "hyperthyroid 
condition with associated nervousness", contending that his 
service and hospital records demonstrated that he incurred 
hyperthyroidism with nervousness during service.  He stated 
that he would not have been awarded service connection for 
the condition in the first place had he not incurred the 
condition in service.

In a decision dated in January 1958, the Board denied 
restoration of service connection for hyperthyroidism.  The 
Board cited evidence including the dates of the veteran's 
service, the absence of any evidence of the incurrence of 
symptoms related to hyperthyroidism or a psychoneurotic 
condition during his period of qualifying service, and the 
post-service medical records and expert medical opinions 
which were of record.  The Board determined that because the 
medical evidence showed convincingly that the veteran did not 
have hyperthyroidism and because the symptoms previously 
associated with the condition had been found to be related to 
the veteran's nonservice-connected psychoneurotic condition, 
that the prior grant of service connection for 
hyperthyroidism was clearly and unmistakably erroneous.  The 
Board specifically noted that service connection had not been 
established for any psychoneurotic disorder.

In August 1958, the veteran submitted a request to the RO to 
reconsider his claim for benefits, contending that the 
(unidentified) condition was incurred prior to the officially 
recognized date of termination of World War II, cited as July 
25, 1947.  He referred to medical records dating from "June 
1947 to 1949".  In August 1958, the RO informed the veteran 
that the evidence to which he referred had already been 
considered by the Board, and that the Board determination was 
final.  Over the course of the ensuing years, the veteran and 
his wife made periodic inquiries into the status of his 
claims for service connection, and were informed that new and 
material evidence was required to reopen the previously 
denied claims.

In November 1991, the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
nervous condition.  The veteran appealed this determination, 
contending that the January 1958 Board decision did not 
address the issue of entitlement to service connection for a 
psychiatric disorder.  In an October 1992 decision, the Board 
denied service connection for an acquired psychiatric 
disorder, finding that the veteran had not presented a well-
grounded claim for service connection for the stated 
condition, as there was no evidence of the incurrence of 
psychoneurosis during his period of service in the armed 
forces of the United States, and because he had not presented 
any evidence which warranted a change in the outcome of the 
previously denied claim.  

In a Memorandum Decision dated in October 1993, the Court 
affirmed the Board's decision.  Matias v. Brown, U.S. Vet. 
App. No. 92-1329 (October 8, 1993) [Farley, J.].  After 
reviewing the evidence of record and the history of the 
veteran's claim, the Court found that whether presented as an 
original claim for service connection or as a reopened claim, 
the veteran was not entitled to service connection for 
psychoneurosis.  In referring to the various prior denials of 
the veteran's claim for service connection, the Court noted 
that the Board's January 1958 decision stated that "service 
connection for psychoneurosis has not been established".  
The Court determined that there was a plausible basis for the 
Board's October 1992 denial of service connection.  The Court 
stated that there was no evidence of the incurrence of any 
acquired psychiatric disorder during service, that psychosis 
was not present within one year of his separation from 
service, and that unlike a psychosis, the veteran's neurosis 
was not entitled to the presumption of service connection if 
manifested to a degree of 10 percent within one year of 
service, pursuant to 38 C.F.R. § 3.307 and 3.309 because 
neurosis is not identified as a "chronic" disease under 
38 U.S.C.A. § 1101(3).  The Court also noted that the first 
evidence of a psychosis was recorded in 1956, when he was 
diagnosed with schizophrenia, and that that diagnosis was 
soon discredited by an examiner who found the veteran's 
actions to be volitional.  

The veteran subsequently filed motions with the Court 
successively seeking reconsideration, panel review and full 
Court review of the October 1993 Court decision, all of which 
were denied.  

In a letter dated in September 1995, the veteran requested a 
reevaluation of the April 1957 RO decision severing service 
connection for hyperthyroidism and of the January 1958 Board 
decision denying restoration of the award on grounds that 
they contained CUE.  In a January 1996 letter to the RO, the 
veteran contended that the RO (and the Board) erred in not 
considering service connection for a psychoneurotic condition 
on the basis of evidence showing that the hyperthyroidism 
symptoms of June 1947 were related to psychoneurosis.  It was 
again stated that the psychoneurotic symptoms had their 
origins during service.

After filing two unsuccessful motions for reconsideration of 
the October 1992 Board decision, in April 1997, the veteran 
submitted an untimely Notice of Appeal from the Board's 
second denial.  In an Order dated in October 1997, the Court 
dismissed the appeal for lack of jurisdiction.  The veteran 
subsequently filed a motion requesting the Court to 
reconsider it September 1997 decision.  In December 1997, the 
Court [Kramer, J.] again dismissed the veteran's appeal.  The 
Court further stated that the veteran's July 1996 motion for 
reconsideration of the Board's October 1997 decision 
contained a sufficiently specific claim of Board CUE with 
respect to the Board's January 1958 denial of reinstatement 
of service connection for hyperthyroidism.  In finding that 
the Board had not addressed the veteran's claim of Board CUE, 
the Court found that the Board should address not only 
whether the January 1958 severance of service connection for 
hyperthyroidism was CUE, but also "whether it was CUE not to 
award service connection for psychoneurosis in 1958."

In September 1998, the veteran filed what the Court construed 
as a petition for extraordinary relief in the nature of 
mandamus.  The Court, in February 199, denied the veteran's 
request for extraordinary relief.

By  letters mailed in February 1999 and again in March 1999, 
the Board provided the veteran with a copy of recently 
published final CUE regulations. 

Relevant Law and Regulations

Board CUE

The veteran has challenged the Board's January 1958 decision 
on the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 
38 C.F.R. §§ 20.1400, 20.1403 (1999); VA O.G.C. Prec. Op. 01-
98 (Jan. 13, 1998).  These new statutory and regulatory 
provisions permit a claimant to demand review by the Board to 
determine whether CUE exists in an appellate decision 
previously issued by the Board, with a right of review of 
such determinations by the Court.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  A party disagreeing with the 
Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

The Board notes that a claim of CUE is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411(c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE claims.  
38 C.F.R. § 20.1411(a) and (b).  A CUE motion is not an 
appeal and therefore, with certain exceptions, it is not 
subject to the provisions of 38 C.F.R. Parts 19 and 20, which 
related to the processing and disposition of appeals.  
38 C.F.R. § 20.1400.

Nothing in the recent changes to the law concerning Board CUE 
is intended or should be construed to apply to claims 
involving CUE in a RO decision under 38 C.F.R. § 3.105(a) 
(1998) or under new section 38 U.S.C.A. § 5109A, where that 
RO decision has not been subsumed by Board decisions.  See 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998) (aff'g 
Dittrich v. West, 11 Vet. App. 10 (1998)).  Furthermore, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of Board 
CUE.  38 C.F.R. § 20.1400(b).

The newly enacted regulations concerning evaluation of prior 
Board decisions for CUE are explicit as to what constitutes 
CUE.  In general, it is noted that clear and unmistakable 
error is a "very specific and rare kind of error", an error 
"of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  see 38 C.F.R. § 20.1403 
(1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1991).  The type 
of errors involved occur where the correct facts as they were 
known at the time, were not before the Board, or where the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Examples of 
errors which are not CUE include a change in a diagnosis, 
failure to fulfill the duty to assist, disagreements as to 
the weighing of evidence, and changes in the interpretation 
of statutes or regulations.  38 C.F.R. § 20.1403(d) and (e).  
Essentially, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
See Russell v. Principi, 3 Vet. App. 310, 313-314 (en banc) 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts;  it 
is not mere misinterpretation of facts".  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Pertinent law and regulations in effect at the time of the 
1958 Board decision

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  For Board decisions issued 
on or after July 21, 1992, the record that existed when that 
decision was make includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The pertinent criteria in effect at the time of the Board's 
January 1958 decision essentially provided that authority to 
sever service connection upon the basis of clear and 
unmistakable error was vested in the regional offices, and 
that service connection would not be severed on the basis of 
a change in diagnosis except where the examining physician 
reporting the change in diagnosis has provided certification 
that, in light of all accumulated medical evidence, the prior 
diagnosis on which service connection was predicated was not 
correct.  The certification was to be accompanied by a 
summary of the facts, findings and reasons supporting the 
conclusion reached.  The pertinent regulation continued that 
where such a certification was made, the rating agency was to 
carefully consider the case in light of all the accumulated 
evidence prior to determining that severance was appropriate.  
Furthermore, the claimant was to be given a reasonable 
period, not to exceed 60 days, in which to present additional 
evidence.  VAR 1009(D) (1955). 

The regulations concerning the establishment of service 
connection did not vary much from those in effect today.  
Service connection was to be established for disabilities 
which were shown to have been directly incurred in or 
aggravated by active military service, provided these were 
not shown to have been the result of the willful misconduct 
of the veteran.  38 C.F.R. § 3.77(a) (1956).  In 1958, as 
now, service connection may have been granted for a disease 
properly diagnosed after service when all of the evidence, 
including lay evidence and all evidence pertinent to the 
circumstances of service, established that the disease was 
incurred during service.  38 C.F.R. § 3.78 (1956).  
Entitlement to presumptive service connection was provided 
for specified chronic diseases if manifested to a degree of 
10 percent or more within one year of separation from wartime 
service.  Among the specified chronic diseases for which 
presumptive service connection could be established were 
endochrinopathies and psychoses, but not neuroses.  38 C.F.R. 
§§ 3.80(a), 3.86 (1956).

With respect to veterans who served in the organized forces 
of the Commonwealth of the Philippines under the authority of 
the United States during World War II, the relevant 
regulations in effect at the time of the Board's January 1957 
decision held that such persons who served on or after 
December 7, 1941, qualified as veterans for consideration of 
entitlement to certain benefits.  According to the relevant 
regulation, separation from service was deemed to have 
occurred on the date of release from active duty, the date of 
discharge or June 30, 1946, whichever was earlier.  
VAR 2694(A)(6) (1954).  The period of war designated for 
World War II extended from December 7, 1941 to December 31, 
1946 pursuant to 38 CFR § 3.0(b) (1956), however this did not 
alter the dates of service considered for Philippine 
servicemen, pursuant to section 3.1(c).
 
Analysis

Restoration of service connection for hyperthyroidism

As discussed above, in order to find that a prior Board 
decision contained CUE, it must be determined that the 
Board's decision contained error because the correct facts as 
they were known at the time of the decision were not before 
the Board, or because the statutory and regulatory provisions 
in effect at that time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a).  

In the case at hand, the RO's June 1957 action to sever 
service connection for hyperthyroidism was preceded by the 
required notice outlined in VAR 1009(D), and was based on 
several expert medical opinions which found that the veteran 
did not have hyperthyroidism and that the original diagnosis 
of such in June 1947 was erroneous.  The medical experts who 
provided the relevant opinions indicated that they had 
reviewed all of the evidence of record, including all medical 
records prior to making their determinations, and effectively 
certified their opinions and provided the required summary of 
the medical evidence pursuant to VAR 1009(D).  As noted 
above, the experts determined that the symptoms attributed to 
hyperthyroidism were most likely the secondary results of a 
psychoneurotic disorder which was in existence from the time 
of the first diagnosis of hyperthyroidism. 

Upon review of the evidence which was of record at the time 
of the Board's January 1958 decision, it is apparent that the 
Board considered all of the evidence of record, including the 
medical records which identified a diagnosis of 
hyperthyroidism and the expert medical opinions stating that 
the veteran did not incur hyperthyroidism during service or 
at anytime thereafter.  The Board's decision to deny a 
reinstatement of service connection for hyperthyroidism was 
delayed in order to obtain an additional opinion following 
the submission of another diagnosis of hyperthyroidism.  
Pursuant to the standard articulated in VAR 1009(D), and upon 
consideration of the medical evidence of record, the Board 
determined that the diagnosis of hyperthyroidism was 
incorrect, and that the original grant of service connection 
was founded on clear and unmistakable error.  

At the time of the Board's January 1958 decision, there was 
of record expert medical evidence, akin to a certification as 
required by VAR 1009(D), with confirming opinions which 
stated that the diagnosis of hyperthyroidism was incorrect.  
The veteran did not submit any rebutting evidence.  In light 
of the evidence which was of record and the applicable law in 
effect in January 1958, the Board now finds that there was no 
clear error in the Board's decision.

It appears that the veteran is, in essence, contending that 
the Board erred in 1958 in placing greater weight on the 
medical evidence then of record which indicated that 
hyperthyroidism did not exist.  However, any disagreement 
with the Board's acceptance of the expert opinions as being 
more accurate than the medical reports which diagnosed 
hyperthyroidism amounts to a disagreement as to the Board's 
evaluation and weighing of the evidence.  Such allegations 
are insufficient to establish an adequate claim of Board CUE.  
See Russell, 3 Vet. App. at 313-314.

The errors which the veteran has alleged in the case at hand 
are that the Board should have favorably considered the 
evidence of record which showed a diagnosis of 
hyperthyroidism.  This amounts to a contention that the Board 
incorrectly weighted the evidence of record, which fails for 
the reasons stated above.  The veteran did not present any 
allegations of specific errors of fact in the Board's January 
1958 decision.  The Board in this review of the 1958 decision 
has not identified any error of fact or law which would have 
resulted in a manifestly different outcome of the claim for 
reinstatement of service connection.

In summary, for the reasons and bases stated above, the Board 
finds that there is no evidence of record to support a 
finding that the Board's January 1958 decision denying 
reinstatement of service connection for hyperthyroidism 
contained CUE.

The Board notes in passing that although the veteran has 
alleged that the RO's June 1957 severance of service 
connection for hyperthyroidism also contained CUE, no such 
claim may be considered, as the June 1957 RO action was 
subsumed by the January 1958 Board decision.  See 38 C.F.R. 
§ 20.1104; Dittrich, supra. 

Service connection for a psychoneurotic disorder

The veteran has contended that the Board erred in January 
1958 when it did not establish service connection for 
psychoneurosis with symptoms of hyperthyroidism.  
As noted above, in its December 1997 Order, the Court 
specifically requires the Board to consider the matter of 
"whether it was CUE not to award service connection for 
psychoneurosis in 1958."  The Boards will therefore do so.

Initially, the Board observes that the January 1958 Board 
decision did not squarely address the issue of entitlement to 
service connection for psychoneurosis either on a direct 
basis or on the basis of whether new and material evidence 
had been submitted since a prior final RO decision. .  The 
issue of entitlement to service connection for psychoneurosis 
was not certified for appeal.  The Board stated in the 
discussion and decision section of its opinion that there was 
no medical evidence of the incurrence of psychoneurosis 
during the veteran's period of service in the armed forces of 
the United States, and that service connection had not been 
established for psychoneurosis.  There was no evaluation of 
the facts relating to a claim of entitlement to service 
connection for psychoneurosis, and no conclusion of law was 
stated as to that issue in the Board's decision.  However, 
the October 1993 Court decision which affirmed the Board's 
October 1992 decision indicated that the Board's January 1958 
decision constituted a final decision as to the issue of 
entitlement to service connection for psychoneurosis [see the 
slip opinion, pages 6-7], and the November 1997 Court Order 
similarly indicated that the Board rendered a final decision 
in January 1958 as to the issue of entitlement to service 
connection for psychoneurosis.  The Board is of course bound 
by the Court's holdings.

In November 1991, the RO denied the veteran's attempt to 
reopen the previously denied claim of entitlement to service 
connection for psychoneurosis.  The veteran appealed this 
decision, and in October 1992, the Board denied service 
connection for an acquired psychiatric disorder, to include 
anxiety neurosis.  The veteran appealed that Board decision 
to the Court, and in a Memorandum Decision dated in October 
1993, the Court affirmed the Board decision.  The Court found 
that, whether assessed as an attempt to reopen the claim or 
as an original claim for service connection, the veteran's 
claim must be denied.  With respect to the underlying claim 
of entitlement to service connection, the Court found that 
there was a plausible basis for the Board's October 1992 
denial of service connection.  Although the conclusion of the 
January 1958 Board decision to the effect that service 
connection was not granted for psychoneurosis was not 
addressed by the Court per se, the Board finds that pursuant 
to 38 C.F.R. § 20.1400(b)(2) , the Court's October 1993 
ruling on the issue of entitlement to service connection for 
an acquired psychiatric disorder would preclude consideration 
of the issue of Board CUE on the question of denial of 
service connection for a psychoneurotic disorder.  
The Board notes that the Court's October 1993 evaluation of 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder was essentially the same as that to be 
conducted by the Board because, as noted by the Court, the 
veteran had not submitted any additional evidence relevant to 
the matter of incurrence of a psychiatric disorder during 
service since the January 1958 Board decision.  However, the 
final paragraph of the Court's December 1997 Order 
specifically instructed the Board to assess "whether it was 
CUE not to award service connection for psychoneurosis in 
1958".  

As discussed above, at the time of the January 1958 Board 
decision, the applicable law and regulations provided that 
service connection was to be established where a current 
disability was shown to have occurred during a period of 
active duty, or where a "chronic" disability was manifest 
to a degree of 10 percent disability within one year of 
discharge from wartime service. 38 C.F.R. §§ 3.80, 3.86 
(1956).

The veteran has repeatedly contended that he was first 
diagnosed with a psychoneurotic disability during service.  
The veteran was serving on active duty in the Philippine 
Commonwealth Army in June 1947 when he was first diagnosed 
with hyperthyroidism with associated nervousness and anxiety.  
However, his service after June 30, 1946 did not qualify as 
service in the armed forces of the United States, and he is 
not entitled to VA benefits or service connection for 
disabilities incurred during that period.  See VAR 2694(A)(6) 
(1954).  

Evidence of the onset and diagnosis of psychoneurosis within 
one year of his separation from qualifying service does not 
permit a presumptive grant of service connection because, 
unlike psychosis, neurosis is not included on the list of 
"chronic" diseases for which such a presumption of in-
service incurrence was provided.  38 C.F.R. §§ 3.80, 3.86 
(1956).  Cf. Sanden v. Derwinski, 2 Vet. App. 97, 99 (1992).

As noted on page 4 above, prior to the January 1958 Board 
decision, the veteran had submitted several statements from 
acquaintances and one from a physician who treated him for 
malaria.  None of these statements, however, qualifies as a 
medical opinion establishing the onset of psychoneurosis 
during the veteran's period of qualifying service.

The Board also notes that the veteran has stated that he was 
captured by the Japanese forces following the defeat at 
Bataan, and that he escaped from the death march.  Service 
department records show that the veteran was not entitled to 
prisoner of war (POW) status.  See 38 C.F.R. § 3.203.  Thus, 
the veteran was not entitled to service connection on the 
basis of presumptions afforded former POW's under regulations 
currently set forth in 38 C.F.R. §§ 3.307 and 3.309.  
Furthermore, the Board notes that specific entitlement to 
presumptive service connection for former POW's was not 
initiated until after January 1958, and that "any of the 
anxiety states" were not included in the regulations as a 
disability for which presumptive service connection could be 
established until 1981.  See 38 U.S.C.A. § 312 (1981); 
38 C.F.R. § 3.309(C) (1982).

The Board finds that the record in January 1958 contained 
sufficient evidence on which to base a denial of service 
connection for psychoneurosis.  Although there was some 
evidence of record in favor of the claim, in particular the 
August 1956 opinion to the effect that the stress and strain 
of service caused the claimed psychoneurosis, there also was 
evidence that psychoneurosis was not manifested during 
service.  The Board agrees with the statement of the Court in 
October 1993, which although it concerns the October 1992 
Board decision appears to be equally applicable to the 
January 1958 decision:  "the BVA's conclusion that the 
condition was neither present during or caused by service is 
supported by the absence of any evidence of record linking 
the psychoneurosis to appellant's military service."

The veteran in essence differs with the weighing of the 
evidentiary record by the Board.  As discussed above, such 
does not rise to an allegation of clear an unmistakable 
error.  See Russell, supra.

In short, the veteran has not shown the existence of any 
error as to fact or law in the January 1958 decision which, 
if corrected, would have led to a manifestly different 
result.  Upon review of all of the evidence of record and of 
the law and regulations in effect at the time of the Board's 
January 1958 decision, the Board does not now find that the 
Board's failure to grant service connection on the basis of 
this evidence contained clear and unmistakable error or the 
purpose of revising or reversing the Board that decision 
pursuant to 38 U.S.C.A. §§ 5109A or 7111;  38 C.F.R. 
§§ 20.1400 et seq.  The appeal is accordingly denied.



ORDER

There was no CUE in the January 15, 1958 decision wherein the 
Board denied restoration of service connection for service-
connected hyperthyroidism.  There was no CUE in the same 
decision with respect to the Board's failure to award service 
connection for a psychoneurotic disorder.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   Service connection for psychoneurosis had been denied in an unappealed March 1950 RO rating decision.  
   "(b) All final Board decisions are subject to revision under this subpart except . . . [d]ecisions on issues 
which have subsequently been decided by a court of competent jurisdiction."  [emphasis added by the 
Board].

